In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        _________________________

              No. 06-12-00124-CR
        ______________________________


     WILLIAM DALE CULPEPPER, Appellant

                         V.

        THE STATE OF TEXAS, Appellee



   On Appeal from the 76th Judicial District Court
               Camp County, Texas
           Trial Court No. CF-05-086




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       William Dale Culpepper appeals from the denial of his Motion for Forensic DNA

Testing. The order denying his motion was signed July 9, 2012; his notice of appeal was filed

June 25, 2012; the clerk’s record was filed August 10, 2012; and a supplemental clerk’s record

was filed August 29, 2012. Appellant’s brief was originally due September 28, 2012. On

October 19, 2012, we sent Culpepper a letter informing him that his brief was late and extending

the filing deadline to November 5, 2012. We also warned Culpepper that, if we did not receive

the brief, we would conclude that he no longer wished to pursue the appeal and would dismiss it

for want of prosecution. Culpepper has not filed his brief.

       Pursuant to Rule 42.3(b) and (c) of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution. TEX. R. APP. P. 42.3(b), (c); see Rodriguez v. State, 970
S.W.2d 133 (Tex. App.CAmarillo 1998, pet. ref’d).




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       November 26, 2012
Date Decided:         November 27, 2012

Do Not Publish




                                                2